DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 8 have been amended. Claims 17 and 18 have been newly added. Claim 9 was previously cancelled. Claims 1-8 and 10-18 are pending and considered in the present Office action.

The 103 rejections are withdrawn in view of the amendments. However, a new ground of rejection is necessitated by amendment. 

The 112 rejection of claim 8 is maintained because it still fails to include all the limitations of the claim upon which it depends.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. Applicant argues Jow fails to teach the at least one conducting salt does not comprise Li[F6-xP(CyF2y+1)x], wherein x is an integer in the range from 0 to 6 and y is an integer in the range from 1 to 20. This argument is not persuasive with respect to claim 1 because, as recited in the rejection on page 5 of the last office action (18 February 2022), Jow teaches at least one conducting salt different from a compound of formula (I), e.g., LiSCN, LiB(C4H5)4, etc., see e.g., col. 5 lines 41-47. These salts are not LiBF4, LiClO4, LiAsF6, LiSbF6, LiAlCl4, LiCF3SO3, LiN(CF3SO3), LiN(SO2CF3)2 or LiC(CF3SO2)3, or Li[F6-xP(CyF2y-1)x wherein x is an integer in the range from 0 to 6 and y is an integer in the range from 1 to 20. Furthermore, with respect to claims 1, and 8, Jow teaches the electrolyte may also include LiBF2C2O4 (i.e., lithium difluoro oxalato borate, see e.g., col. 5 lines 48-60); specifically, the lithium difluoro oxalato borate recited by Jow satisfies claims 1 and 8 because R10 in Li[B(R10)2OR11O] may be F and OR11O is a bivalent group that forms a 5 membered cycle via the both oxygen atoms with the central B-atom (as claimed, see also instant para. [0067] of the published disclosure).
In view of the foregoing, applicant’s arguments regarding Schmidt, Yoshimura, Simon, and Paik (i.e., for not teaching the amendment, hence failing to supply the deficiencies of Jow) are moot because Jow is not deficient when it comes to the limitation regarding the at least one conducting salt as detailed above.

Claim Interpretation
The claim recites, in part, that the electrolyte composition comprises, among other things, at least one conducting salt with the proviso that the at least one conducting salt does not comprise LiBF4, LiClO4, LiAsF6, LiSbF6, LiAlCl4, LiCF3SO3, LiN(CF3SO3), LiN(SO2CF3)2 or LiC(CF3SO2)3, or Li[F6-xP(CyF2y-1)x wherein x is an integer in the range from 0 to 6 and y is an integer in the range from 1 to 20. The claim is interpreted such that the salt interpreted as the “at least one conducting salt” may not be LiBF4, LiClO4, LiAsF6, LiSbF6, LiAlCl4, LiCF3SO3, LiN(CF3SO3), LiN(SO2CF3)2 or LiC(CF3SO2)3, or Li[F6-xP(CyF2y-1)x wherein x is an integer in the range from 0 to 6 and y is an integer in the range from 1 to 20; however, since the claim is limited by “comprising” the electrolyte may comprise these compounds (i.e., LiBF4, LiClO4, LiAsF6, LiSbF6, LiAlCl4, LiCF3SO3, LiN(CF3SO3), LiN(SO2CF3)2 or LiC(CF3SO2)3, or Li[F6-xP(CyF2y-1)x wherein x is an integer in the range from 0 to 6 and y is an integer in the range from 1 to 20), so long as they are not interpreted as the “at least one conducting salt”. The claim would be differently interpreted if it was limited by “consisting”, i.e., An electrolyte composition (A), consisting…”. See MPEP 2111.03.

Claim Objections
Claims 1-8 and 10-18 are objected to because of the following informalities: 
Claim 1 is objected to because the new amendment (lines 6-7) makes LiPF6 in line 4 of the claim redundant. That is, lines 6-7 of claim 1 recite:

    PNG
    media_image1.png
    53
    580
    media_image1.png
    Greyscale

when x is 0 the resulting compound is LiPF6. Claims 2-8 and 10-18 are also objected to because they depend from claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the at least one conducting salt does NOT comprise LiTFSI, yet claim 8 recites the at least one conducting salt is selected from LiTFSI (i.e., when m=2 and X is selected from nitrogen); the same can be said for LiB(R10)4 (when R10 = F), LiC(CF3SO2)3, etc.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim 1-8, 10-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jow et al. (US 7,524,579), in view of Schmidt et al. (US 2004/0209124) and Simon et al. (US 5,626,981), hereinafter Jow, Schmidt, and Simon (all of record).
Regarding Claims 1-8, 11-13, and 15-16, Jow teaches a lithium ion battery comprising an anode (or a negative electrode) having an anode active material comprising a carbon capable of reversibly occluding and releasing lithium ions (i.e., coke, graphite, etc.); cathode (or a positive electrode) having a cathode active material comprising a material capable of occluding and releasing lithium ions selected from lithium ion intercalating transition metal oxides with a layer structure, and lithiated transition metal oxides of a spinal structure (i.e., LiNiO2, LiMn2O4, LiCoO2); and an electrolyte composition, see e.g., col. 3 line 62, col. 4 line 61 – col. 5 line 17.
Jow teaches the electrolyte composition comprises: 
(i) at least one aprotic organic solvent wherein the at least one aprotic organic solvent is selected from (a) cyclic and noncyclic organic carbonates, which may be halogenated, (b) di-C1-C10-alkyl ethers, which may be partly halogenated, (c) di-C1-C4-alkyl-C2-C6-alkylene ethers and polyethers, which may be partly halogenated, (d) cyclic ethers, which may be partly halogenated, (e) cyclic and acyclic acetals and ketals, which may be partly halogenated, (f) orthocarboxylic acids esters, which may be partly halogenated, and (g) cyclic and noncyclic esters of carboxylic acids, which may be partly halogenated (h) cyclic and noncyclic sulfones, which may be partly halogenated, (i) cyclic and noncyclic nitriles and dinitriles, which may be partly halogenated, and (j) ionic liquids, which may be partly halogenated, (i.e., non-aqueous solvent mixture, e.g., DMC, DEC, DPC, EMC, MPC, PC, EC, etc, see e.g., col. 5 lines 20-40); 
 (ii) at least one conducting salt different from a compound of formula (I), e.g., LiSCN, LiB(C4H5)4), LiBF2C2O4, etc., see e.g., col. 5 lines 41-67. The conducting salts of LiSCN, LiB(C4H5)4), or LiBF2C2O4 do not comprise LiBF4 LiClO4, LiAsF6, LiSbF6, LiAlCl4, LiCF3SO3, LiN(CF3SO3), LiN(SO2CF3)2 or LiC(CF3SO2)3, or Li[F6-xP(CyF2y-1)x wherein x is an integer in the range from 0 to 6 and y is an integer in the range from 1 to 20 thus satisfy the claim; and 
(iv) at least one further additive, i.e., vinylene carbonate (VC), see e.g., col 5 line 35.
Further regarding Claims 1-6, Jow teaches a borate compound, i.e., LiB(C2O4)2, as an additive (col. 5 lines 47-59), but does not teach a borate having the formula (I), pictured below. 

    PNG
    media_image2.png
    186
    232
    media_image2.png
    Greyscale

Specifically relevant to claims 1 and 2, Jow does not teach a lithium borate salt of formula (I), pictured above, wherein R4 is different from each R1, R2, R3, and wherein R1, R2, R3, and R4 are selected independently from C1-C10 (or C1-C6) alkyl. 
Specifically relevant to claims 1 and 3, Jow does not teach a lithium borate salt of formula (I), included above, wherein R4 is different from each R1, R2, R3, and R1, R2, and R3 are optionally fluorinated C1-C6 alkyl and R4 is selected from C1-C6 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Specifically relevant to claims 1 and 4, Jow does not teach a lithium borate salt of formula (I), included above, wherein R4 is different from each R1, R2, R3, and wherein R1, R2, and R3 are CH3 and R4 is selected from C2-C6 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Specifically relevant to claims 1 and 5, Jow does not teach a lithium borate salt of formula (I), included above, wherein R4 is different from each R1, R2, R3, and wherein R1, R2, and R3 are CH3 and R4 is selected from C2-C4 alkyl, wherein the alkyl may be substituted by one or more groups selected from F.
However, Schmidt is concerned with electrolytes for electrochemical cells which provide high thermal stability in addition to good ionic conductivity, see e.g., para. [0011]. Schmidt discloses borates of the following formula:

    PNG
    media_image3.png
    44
    331
    media_image3.png
    Greyscale
,
where M is Li, and R1-R4 are identical or different alkyl groups from 1-8 carbons, see e.g., paras. [0013]-[0035]. It would be obvious to one having ordinary skill in the art for Jow to include the borates having the formula (I) suggested by Schmidt to achieve high thermal stability and good ionic conductivity. The modification of Jow with Schmidt suggests R4 is different from each R1, R2, R3, and wherein R1, R2, R3, and R4 are selected independently from C1-C10 (or C1-C6, or C2-C6, or C2-C4) alkyl. Further, some or all of the R1, R2, R3, and R4 are fluorinated, see e.g., para. [0026] and examples under para. [0034]. In view of the foregoing, the modification of Jow with Schmidt suggests lithium 2,2,2-trifluoroethyl trimethyl borate or lithium trifluoroethyl trimethyl borate because the R groups on the borate are the same or different C1-C8 alkyls that are optionally fluorinated.
Regarding Claims 1 and 10, as noted earlier, Jow teaches the inclusion of vinylene carbonate (VC), but does not teach the amount thereof. However, Simon teaches small amounts of vinylene carbonate, or derivatives of vinylene carbonates, can effectively suppress propylene carbonate decomposition and improve the performance of the lithium ion cell, see e.g., examples col. 3-5, where it was observed that the addition of VC resulted in substantially larger capacity, and Jow col. 2 lines 40-44. Simon teaches VC is included in the electrolyte between 0.01 wt % to 10 wt. % of the solvent, see e.g., col. 2 lines 64-65. Thus, it would be obvious to one having ordinary skill in the art to include VC in the electrolyte composition of Jow in the amount disclosed by Simon to suppress propylene carbonate (PC) decomposition and improve the performance of the lithium ion cell.
The weight percent of each component in the electrolyte composition is calculated next. The tables of Jow show exemplary electrolyte compositions. Table 1 teaches one electrolyte composition includes 0.95 mol of a conducting salt (i.e., LiBF4), an additive lithium borate compound (i.e., LiBOB) which is present at 0.05 mol, and PC:EC:EMC solvent. Although not in the examples, Jow teaches the additive lithium borate compound (e.g., LiBOB) may include more than one (see e.g., col. 5, lines 48-53, which lists LiBF2C2O4 as an option in addition to LiBOB); meaning, the borate compound may include two borate additives, i.e., LiBOB and LiBF2C2O4. In the alternative, it would be obvious to combine two or more borate additives listed in Jow because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Jow teaches the additive borates in proportions of about 0.5% to 5% with other conductive salts (e.g., LiBF4); in view of the foregoing, one of ordinary skill in the art would understand the additive borates may each be present at concentrations of 0.025 mol for a total of 0.05 mol. 
The solvent in the electrolyte (i.e., PC:EC:EMC) of Jow may use a single solvent instead of a mixture (e.g., propylene carbonate (PC) alone as shown in electrolyte D, col. 7 line 4 of Jow). For simplicity, the calculation for weight percent utilizes a single solvent, i.e., PC. 
Jow teaches the concentration (molarity, M) of the salts in the electrolyte is between 0.3 mol/L to 1.5 mol/L, see e.g., col. 4 lines 16-18; thus, the volume of the solvent (i.e., PC:EC:EMC) in this example may be 1 liter to give a concentration of salt (LiBF4, LiBOB, and LiBF2C2O4) as 1 mol salt (i.e., 0.95 + 0.025 + 0.025) /L PC:EC:EMC; or, when only a single solvent is used, the volume of the solvent may be 1 L PC for the total moles of salt. 

Mass of each component in the electrolyte composition:
                 
                    
                        
                            0.95
                             
                            m
                            o
                            l
                             
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                    *
                     
                    
                        
                            93.746
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            
                                
                                    L
                                    i
                                    B
                                    F
                                
                                
                                    4
                                
                            
                        
                    
                    =
                    89.0587
                     
                    g
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                
            
                
                    0.025
                     
                    m
                    o
                    l
                     
                    L
                    i
                    B
                    O
                    B
                    *
                     
                    
                        
                            193.79
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            L
                            i
                            B
                            O
                            B
                        
                    
                    =
                    4.845
                     
                    g
                     
                    L
                    i
                    B
                    O
                    B
                
            
                
                    0.025
                     
                    m
                    o
                    l
                     
                    L
                    i
                    B
                    
                        
                            F
                        
                        
                            2
                        
                    
                    
                        
                            C
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            4
                        
                    
                    *
                     
                    
                        
                            143.76
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            L
                            i
                            B
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    
                    =
                    3.594
                     
                    g
                     
                    L
                    i
                    B
                    
                        
                            F
                        
                        
                            2
                        
                    
                    
                        
                            C
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            4
                        
                    
                
            

                
                    1
                    L
                     
                    P
                    C
                    *
                     
                    
                        
                            1.200
                             
                            g
                             
                            P
                            C
                        
                        
                            m
                            L
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            L
                        
                        
                            1
                            L
                        
                    
                     
                    =
                    1200
                     
                    g
                     
                    P
                    C
                
            

Mass of VC must satisfy Simon (i.e., 0.01 wt. % to 10 wt. %):
                
                    
                        
                            12
                             
                            g
                             
                            V
                            C
                        
                        
                            1200
                             
                            g
                             
                            P
                            C
                            +
                            12
                            g
                             
                            V
                            C
                        
                    
                    *
                    100
                    =
                    1
                     
                    w
                    t
                     
                    %
                     
                    V
                    C
                     
                    i
                    n
                     
                    t
                    h
                    e
                     
                    s
                    o
                    l
                    v
                    e
                    n
                    t
                     
                    m
                    i
                    x
                    t
                    u
                    r
                    e
                
            

Total mass of the electrolyte composition:
                
                    89.1
                     
                    g
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                    +
                    4.8
                     
                    g
                     
                    L
                    i
                    B
                    O
                    B
                    +
                    3.6
                     
                    g
                     
                    L
                    i
                    B
                    
                        
                            F
                        
                        
                            2
                        
                    
                    
                        
                            C
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            4
                        
                    
                    +
                    1200
                     
                    g
                     
                    P
                    C
                    +
                    12
                     
                    g
                     
                    V
                    C
                    =
                    1309.5
                     
                    g
                     
                    t
                    o
                    t
                    a
                    l
                     
                    m
                    a
                    s
                    s
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    l
                    y
                    t
                    e
                     
                    c
                    o
                    m
                    p
                    o
                    s
                    i
                    t
                    i
                    o
                    n
                
            

Mass weight percent of each component:
                
                    
                        
                            12
                             
                            g
                             
                            V
                            C
                        
                        
                            1309.5
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.92
                     
                    w
                    t
                     
                    %
                     
                    V
                    C
                
            
                
                    
                        
                            1200
                             
                            g
                             
                            P
                            C
                        
                        
                            1309.5
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    91.6
                     
                    w
                    t
                     
                    %
                     
                    P
                    C
                
            
                
                    
                        
                            89.1
                             
                            g
                             
                             
                            
                                
                                    L
                                    i
                                    B
                                    F
                                
                                
                                    4
                                
                            
                        
                        
                            1309.5
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    6.8
                     
                    w
                    t
                     
                    %
                     
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                
            
                
                    
                        
                            4.8
                             
                            g
                             
                             
                            L
                            i
                            B
                            O
                            B
                        
                        
                            1309.5
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.37
                     
                    w
                    t
                     
                    %
                     
                     
                    L
                    i
                    B
                    O
                    B
                
            
                
                    
                        
                            3.6
                             
                            g
                             
                            L
                            i
                            B
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                        
                            1309.5
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.27
                     
                    w
                    t
                     
                    %
                     
                     
                    L
                    i
                    B
                    
                        
                            F
                        
                        
                            2
                        
                    
                    
                        
                            C
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            4
                        
                    
                
            

As evident from the above calculations, the borate of Jow (LiBOB) is present in the electrolyte from 0.01 wt% to 2.0 wt%, i.e., 0.37 wt%. This same calculation can be done for the borate of Jow as modified by Schmidt. For example, Schmidt suggests each of the four R groups may be the same or different C1 – C8 alkyls, i.e., LiB(OCH3)4. Thus, the above calculations using the new borate (LiB(OCH3)4, MW = 141.88g/mol) give a borate present in the electrolyte composition in an amount of about 0.27 wt % (0.025 mol x 141.88g/mol = 3.547 g; 89.05 g + 3.547g +3.594 g + 1200 g + 12 g = 1308.19 g; 3.547 g/1308.19 g x 100% = 0.27 wt %). In view of the foregoing, the amount of borate in the prior art, i.e., ., 0.37 wt%, is between 0.01 wt. % to 2.0 wt. %, as claimed. Further, the amount of organic solvent is present in the amount of about 92 wt. %, which is between 60 to 99.98 wt. %; the amount of conducting salt (LiBF2C2O4) is 0.27 wt. %, which is between 0.01 to 25 wt. %; the amount of further additive (VC) is 0.92 wt. %, which is between the claimed up to 10 wt. %. The mass weight percent of each component of Jow, as modified by Schmidt and Simon, falls in the range claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II., A. The features of claims 1 and 10, as claimed, are satisfied by the modification of Jow with Schmidt, and Simon for the reasons discussed above.
	Regarding Claims 1, 17 and 18, the recitation “wherein the composition is liquid at working conditions” is a property and/or function; similarly, claims 17 and 18 include properties of the battery, i.e., first cycle efficiency, and capacity retention after 20 cycles at room temperature. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I., and II. In this case, the prior art teaches all of the claimed structure recited in the claims. Since the structure in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jow, Schmidt, and Simon in view of Paik et al. (US 2011/0143204, of record), hereinafter Paik.
Regarding Claim 14, Jow does not teach a tin or silicon comprising anode active material. Paik teaches active materials suitable for anodes in lithium ion batteries include carbon (as taught by Jow), as well as tin alloys and silicon alloys; thus, Paik teaches an anode active material comprising silicon or tin, see e.g., para. [0054]. Paik has recognized equivalence between the carbon material of Jow and the silicon or tin alloy for the same purpose (i.e., active material of the anode). As such, Paik provides strong evidence of obviousness in substituting one for the other in a lithium ion battery environment as an anode material. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958), Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980), see MPEP 2144.06, II. In view of the prior art and the MPEP, it would be obvious to one having ordinary skill in the art to substitute the carbon anode of Jow with the tin alloy or silicon alloy of Paik. Moreover, Paik teaches silicon and tin alloys may be selected as the anode material to influence the resulting voltage of the battery, see e.g., para. [0054]. It would be obvious to one having ordinary skill in the art to utilize an anode active material comprising silicon or tin in the battery of Jow to influence the resulting voltage of the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729